DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 5, 6-9, 10, 12, 16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim 2, 4-5 and 7-9 involves “a group timer” and “a task timer” in relation to the claim 1 which recites “detecting presence of a real-world animal within a video feed captured by the client device” in connection to “displaying a plurality of AR elements on the video feed together with the real-world animal”. 
The claim 2 recites the claim limitation of group timer and a task timer in relation to the claim limitations set forth in the claim 1 with respect to detecting presence of a real-world animal within the context of shared AR experience. FIGS. 5A-5B of applicant’s specification discloses the group timer and task timer. However, no animal detection is described in relation to these disclosures. It appears that the game is a virtual game involving the real users as opposed to AR experience involving the real objects. FIGS. 6A-6B show the virtual puppets 632 and 634 as AR puppets (Paragraph 0094) (virtual puppets) as opposed to real animals together with the user players in the physical environment. The game involves the user player’s gestures. There is no real world images of pet in front of the user.
 Moreover, applicant failed to clearly describe which elements are virtual elements/animals and which elements are real/physical elements/animals in applicant’s specification. 
Applicant’s specification describes separate scenarios of AR experiences while applicant’s invention is directed to the features of the combinations of these AR experiences. However, one of the ordinary skill in the art is not enabled to concurrently view and share all of these AR experiences as the user is not enabled to concurrently view these AR experiences together. For example, FIG. 7 shows a real pet with AR elements 732 and 742 and Paragraph 0098 describes a timer. This timer appears to be a task timer. However, there is no disclosure that how the third AR experience is played in a scenario with a group of players. There is no description that the game is played with a group timer in a collaboration environment. There is no disclosure of a group timer in relation to the disclosure of FIG. 7. 
The claim 5 is rejected due to its dependency on the claim 4. 
The claims 16, 18 and 19 are subject to the same rationale of rejection as the claims 2, 4 and 5. 
The claim 10 recites presenting an AR fish swimming in a body of water while the claim 12 recites presenting a first AR puppet on a first foot to replace a depiction of the first foot. The claim limitations are related to the disclosure of Paragraph 0095 and FIGS. 6A-6B. However, FIGS. 6A-6B has nothing to do with AR fish swimming in a body of water. there is no disclosure that AR elements are displayed together with the real-world animal in FIGS. 6A-6B. In Paragraph 0096 of the specification an image or video of the pet is captured while FIG. 7 is a separate embodiment. The embodiment of FIGS. 6A-6B and the embodiment of FIG. 7 cannot be combined to support applicant’s claim invention. The AR elements 632 and 634 are not displayed together with the pet. FIGS. 6A-6B and Paragraph 0094-0095 of Specification show the AR elements 632 and 634 as AR puppets (Paragraph 0094) (virtual puppets) as opposed to real animals together with the user players in the physical environment. The game involves the user player’s gestures as real/physical objects. There are no real-world images of pet in front of the user being involved. Moreover, seaweed and fishes are all virtual objects as opposed to real/physical objects. These elements in the claims 10 and 12 described in FIGS. 6A-6B are separate from the claim limitations of the claim 1 which are enabled by applicant’s specification at FIG. 7.  It is necessary for applicant to provide description that AR puppets of FIGS. 6A-06B are concurrently displayed with the pet of FIG. 7. However, there is no disclosure that the AR puppets controlled by the user’s feet are displayed in relation to the real pet captured in a video. 
Moreover, applicant failed to clearly describe which elements are virtual elements/animals and which elements are real/physical elements/animals in applicant’s specification. 
Finally, the claim 6 recites “wherein a marker in a physical environment of the first and second client devices is also displayed on a third client device, the marker representing a value of a group timer”. This claim limitation is not supported by applicant’s specification. Moreover, this claim limitation is ambiguous and confusing and does not make sense. Additionally, the claim 8 recites “the marker is animated”. These are self-contradictory claim limitations. A physical marker cannot be animated. It appears that applicant’s Specification discloses a marker such as a group timer being displayed as a virtual object in a user device. Such a marker is a virtual marker. Applicant’s claim invention is ambiguous and confusing at least for the above reasons. The claims 7-9 are dependent upon the claim 6 and are rejected due to their dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 6-9, 10, 12, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 2, 4-5 and 7-9 involves “a group timer” and “a task timer” in relation to the claim 1 which recites “detecting presence of a real-world animal within a video feed captured by the client device” in connection to “displaying a plurality of AR elements on the video feed together with the real-world animal”. 
The claim 2 recites the claim limitation of group timer and a task timer in relation to the claim limitations set forth in the claim 1 with respect to detecting presence of a real-world animal within the context of shared AR experience. FIGS. 5A-5B of applicant’s specification discloses the group timer and task timer. However, no animal detection is described in relation to these disclosures. It appears that the game is a virtual game involving the real users as opposed to AR experience involving the real objects. FIGS. 6A-6B show the virtual puppets 632 and 634 as AR puppets (Paragraph 0094) (virtual puppets) as opposed to real animals together with the user players in the physical environment. The game involves the user player’s gestures. There is no real world images of pet in front of the user.
 Moreover, applicant failed to clearly describe which elements are virtual elements/animals and which elements are real/physical elements/animals in applicant’s specification. 
Applicant’s specification describes separate scenarios of AR experiences while applicant’s invention is directed to the features of the combinations of these AR experiences. However, one of the ordinary skill in the art is not enabled to concurrently view and share all of these AR experiences as the user is not enabled to concurrently view these AR experiences together. For example, FIG. 7 shows a real pet with AR elements 732 and 742 and Paragraph 0098 describes a timer. This timer appears to be a task timer. However, there is no disclosure that how the third AR experience is played in a scenario with a group of players. There is no description that the game is played with a group timer in a collaboration environment. There is no disclosure of a group timer in relation to the disclosure of FIG. 7. 
The claim 5 is rejected due to its dependency on the claim 4. 
The claims 16, 18 and 19 are subject to the same rationale of rejection as the claims 2, 4 and 5. 
The claim 10 recites presenting an AR fish swimming in a body of water while the claim 12 recites presenting a first AR puppet on a first foot to replace a depiction of the first foot. The claim limitations are related to the disclosure of Paragraph 0095 and FIGS. 6A-6B. However, FIGS. 6A-6B has nothing to do with AR fish swimming in a body of water. there is no disclosure that AR elements are displayed together with the real-world animal in FIGS. 6A-6B. In Paragraph 0096 of the specification an image or video of the pet is captured while FIG. 7 is a separate embodiment. The embodiment of FIGS. 6A-6B and the embodiment of FIG. 7 cannot be combined to support applicant’s claim invention. The AR elements 632 and 634 are not displayed together with the pet. FIGS. 6A-6B and Paragraph 0094-0095 of Specification show the AR elements 632 and 634 as AR puppets (Paragraph 0094) (virtual puppets) as opposed to real animals together with the user players in the physical environment. The game involves the user player’s gestures as real/physical objects. There are no real-world images of pet in front of the user being involved. Moreover, seaweed and fishes are all virtual objects as opposed to real/physical objects. These elements in the claims 10 and 12 described in FIGS. 6A-6B are separate from the claim limitations of the claim 1 which are enabled by applicant’s specification at FIG. 7.  It is necessary for applicant to provide description that AR puppets of FIGS. 6A-06B are concurrently displayed with the pet of FIG. 7. However, there is no disclosure that the AR puppets controlled by the user’s feet are displayed in relation to the real pet captured in a video. 
Moreover, applicant failed to clearly describe which elements are virtual elements/animals and which elements are real/physical elements/animals in applicant’s specification. 
Finally, the claim 6 recites “wherein a marker in a physical environment of the first and second client devices is also displayed on a third client device, the marker representing a value of a group timer”. This claim limitation is not supported by applicant’s specification. Moreover, this claim limitation is ambiguous and confusing and does not make sense. Additionally, the claim 8 recites “the marker is animated”. These are self-contradictory claim limitations. A physical marker cannot be animated. It appears that applicant’s Specification discloses a marker such as a group timer being displayed as a virtual object in a user device. Such a marker is a virtual marker. Applicant’s claim invention is ambiguous and confusing at least for the above reasons. The claims 7-9 are dependent upon the claim 6 and are rejected due to their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod US-PGPUB No. 2018/0350144 (hereinafter Rathod ‘144) in view of Wilde US-PGPUB No. 2020/0162851 (hereinafter Wilde). 
Re Claim 1: 
Rathod ‘144 teaches a method comprising: 
receiving, by a client device, input that selects a shared augmented reality (AR) experience from a plurality of shared AR experiences, [each of the plurality of shared AR experiences being configured to be operated independently of a server] (
Rathod ‘144 teaches at Paragraph 0016 that users can share or publish or live publish said generated, recorded and simulated virtual world with selected users and at Paragraph 0244 that GUI 272 for taking photos of the real world object 965 with the camera on the mobile phone 200 and at Paragraph 0389…need to take one or more photos 3272 or videos 3280 of any or particular type or named real world object related to said pre-defined geo-fence 3215 of the real world, e.g., particular type of animal, named sculpture….bird…); 
detecting presence of a real-world animal within a video feed captured by the client device (
Rathod ‘144 teaches at Paragraph 0219-0223 that user interface defines generalized named or type of objects in real world which tied to particular location including named or type of animals like elephant, and horse, birds like peacock, sea creatures like fish….enabling server admin 605 to define or set whether user needs to conduct AR scanning of real world object, e.g., elephant 615 or capture photo of real world object 615 and send or use camera display to view or scan real world object 615 and provide raw photo of real world object 615); 
displaying a plurality of AR elements on the video feed together with the real-world animal (
Rathod ‘144 teaches at Paragraph 0223 that displaying or presenting virtual objects 666 and/or associated virtual money 664 to said entered user or player and enable said user or player to get said displayed virtual objects 666 and/or associated virtual money 664…by conducting one or more pre-set activities, actions or call-to actions 670 at defined accurate location position 641…to identify or view and collect or get said real world object 615 associated virtual object 666 based on guess or display based on luck or random or lottery or based on deciphering clue or tips or hints); and  
incrementing a score each time the real-world animal is detected as overlapping one of the plurality of AR elements (Rathod ‘144 teaches at Paragraph 0374 that user can view score 3001 and share score 3002…user can accumulate or collect or aggregate score as much as possible for ranking, showcase in ladder and at Paragraph 0382 score may be calculated based on how fast search, identify and scan instruction or task specific real world object (animal overlapping with the virtual object and virtual money)….task assigner user must have to provide task within particular duration, e.g., within 10 minutes and determine winner uses or team based on who finish more tasks within particular duration, e.g., 1 week. 
Rathod ‘144 teaches at Paragraph 0287 that user can visit park, conduct AR scanning of one or more animals and gets associated virtual objects. Rathod ‘144 teaches at Paragraph 0232 get maximum number of said virtual objects 666 per day or within particular duration 628, set how to increase power of said particular virtual object by conducting one or more tasks….using of one or more types of virtual objects and number of or amount of virtual money or virtual currency or points 636. Rathod ‘144 teaches at Paragraph 0241-0246 that the virtual object 851 and associated virtual money 851 may then be added to user’s account….user or player needs to visit virtual object associated place as quickly as possible before other players reach there and get or collect virtual object 851 and associated virtual money 851 and at Paragraph 0246 adding to user’s collection of virtual objects or winning or selecting said displayed virtual object 951 and associated virtual money 952 and at FIGS. 11-12 and Paragraph 0270-0272 that the virtual object 1181/1201 and virtual money 1182/1202 are overlaid on the displayed complete elephant 1185 in the cage or the displayed Deer neck 1205 object and at Paragraph 0332-0333 that the virtual objects 1915/1925/1945 and virtual money 1916/1926/1946 are overlaid on one or more types of contents 1927/19331949). 
Rathod ‘144 does not specifically disclose “each of the plurality of shared AR experiences being configured to be operated independently of a server”. 
However, Wilde teaches the claim limitation: 
receiving, by a client device, input that selects a shared augmented reality (AR) experience from a plurality of shared AR experiences, each of the plurality of shared AR experiences being configured to be operated independently of a server (Wilde teaches at FIGS. 5A-5B and Paragraph 0097-0100 selecting an AR experience from a plurality of AR experiences including the purchased ticket 520….flight seat map….users 505 and 515 may view the shared information individually or view the shared information together….users 505 and 515 are viewing the same shared information 560 (flight seat map) and collaboratively updating it….Updates to the shared information may be indicated by visual indicators (AR information).   
Wilde teaches at Paragraph 0095-0100 that FIG. 5A is an exemplary interaction to share a copy of the information between two AR devices…the interaction can be between a first user 515 wearing a first AR device 512 having a first field of view 500 and a second user 505 wearing a second AR device 502 having a second field view 550….digital information ticketing information 520 may be shared manually by a second user 505…after the AR devices are connected…information may be shared by selecting the information to be shared….a passenger 505 may share the purchased ticket 520 with check-in agent 515 by selecting it from user interface displayed on the second AR device 502….first user 515 wearing AR device 512 may manually initiate a request for information to be shared based on conversation with second user 505 wearing second AR device 502 
Wilde teaches at Paragraph 0093 that the AR device may require an infrared signal to be sent regular intervals to maintain the communication coupling…the connection between AR devices 410 and 420 may end after sharing the required information. For example, a passenger wearing AR device 410 may share their ticket with AR device 420 worn by gate agent when boarding a plane for verification purposes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Wilde’s peer-to-peer communication between the AR devices to have enabled Rathod ‘144’s mobile devices in direct communication via the peer-to-peer communication. One of the ordinary skill in the art would have enabled the users to share a single device or users of multiple devices may be in a communication coupling when the users are proximate each other so that a first user may share a selected AR experience with a second user without a server. One of the ordinary of the ordinary skill in the art would have been motivated to perform a direct peer-to-peer communication among the device users in a shared AR environment. 
Re Claim 15: 
The claim 15 recites a system comprising: 
a processor; and 
a memory component having instructions stored thereon, when executed by the processor, causes the processor to perform operations comprising: 
receiving, by a client device, input that selects a shared augmented reality (AR) experience from a plurality of shared AR experiences, each of the plurality of shared AR experiences being configured to be operated independently of a server; 
detecting presence of a real-world animal within a video feed captured by the client device; 
displaying a plurality of AR elements on the video feed together with the real-world animal; and 
incrementing a score each time the real-world animal is detected as overlapping one of the plurality of AR elements.
The claim 15 is in parallel with the claim 1 in the form of an apparatus claim. The claim 15 is subject to the same rationale of rejection as the claim 1. 
Rathod ‘144 further teaches a system comprising: 
a processor (e.g., processor 1010 of Paragraph 0467); and 
a memory component having instructions stored thereon, when executed by the processor, causes the processor to perform operations [of the claim 1] (Rathod ‘144 teaches at Paragraph 0469 that system memory 1020 may be configured to store program instructions and/or data accessible by processor 1010…program instruct8ions and data implementing desired functions such as those for methods as illustrated and described in the accompanying description…program instructions and/or data may be received, sent or stored upon different types of computer-accessible media or similar media separate from system memory 1020…a computer-accessible medium may include storage media or memory media). 
Re Claim 20: 
The claim 20 recites a non-transitory computer-readable storage medium having stored thereon, instructions when executed by a processor, causes the processor to perform operations comprising: 
receiving, by a client device, input that selects a shared augmented reality (AR) experience from a plurality of shared AR experiences, each of the plurality of shared AR experiences being configured to be operated independently of a server; 
detecting presence of a real-world animal within a video feed captured by the client device; 
displaying a plurality of AR elements on the video feed together with the real-world animal; and 
incrementing a score each time the real-world animal is detected as overlapping one of the plurality of AR elements. 
The claim 20 is in parallel with the claim 1 in the form of a computer program product claim. The claim 20 is subject to the same rationale of rejection as the claim 1. 
Rathod ‘144 further teaches a non-transitory computer-readable storage medium having stored thereon, instructions when executed by a processor, causes the processor to perform operations [of the claim 1] (Rathod ‘144 teaches at Paragraph 0469 that system memory 1020 may be configured to store program instructions and/or data accessible by processor 1010…program instruct8ions and data implementing desired functions such as those for methods as illustrated and described in the accompanying description…program instructions and/or data may be received, sent or stored upon different types of computer-accessible media or similar media separate from system memory 1020…a computer-accessible medium may include storage media or memory media). 

Claims 2, 4-7 and 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod US-PGPUB No. 2018/0350144 (hereinafter Rathod ‘144) in view of Wilde US-PGPUB No. 2020/0162851 (hereinafter Wilde); 
Rathod US-PGPUB No. 2022/0179665 (hereinafter Rathod ‘665) and Sun et al. US-PGPUB No. 2020/0066049 (hereinafter Sun). 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that displaying, by the client device, a user interface comprising a group timer and a task timer, the group timer representing a collective amount of time available for users to complete respectively assigned tasks, and the task timer representing an amount of time remaining for a given user of the users to complete the respectively assigned task. 
Rathod ‘144 in view of Sun/Rathod ‘665 further teaches the claim limitation that displaying, by the client device, a user interface comprising a group timer and a task timer, the group timer representing a collective amount of time available for users to complete respectively assigned tasks, and the task timer representing an amount of time remaining for a given user of the users to complete the respectively assigned task (
Sun teaches at FIGS. 6-8 and Paragraph 0156-0158 a user interface including a group timer 57 and a player task timer or the student 59…the VR application provides countdown timer 80 for each group and each actor player…the group timer starts to count down when the teacher asserts for the competition to start. A group will lose the game if the they run out of time to complete their designated activity or task. The student timer 59 only counts down when an actor player is holding an interactive component object 53….and at Paragraph 0195-0195 when an actor player correctly places an interactive object or part, their score is updated…the actor player’s score is updated and the time is updated. 
Rathod ‘665 teaches at FIGS. 7-8 and Paragraph 0046 and Paragraph 0323 setting view duration and setting life duration for set of content items…present for pre-set duration of timers…in the event of expiry of timer remove set of presented content items….sharing or receiving settings including pre-set view duration or timer 848 to view each or particular or received during particular session or time ranges or all received content items and at Paragraph 0330 after expiry of pre-set duration of timer 1205….system auto recognizes and identifies object inside camera view…user can view total number of searched or matched visual media items or user can view length of duration 1213 to view said searched or matched sequences of visual media items and at FIG. 27 and Paragraph 0371-0376 show said timer with icon…at prominent place 2351…in the event of expiration of timer 2363, remove or discard or hide content or media item 2361….user is enabled to view said presented first message 2705 and start accept to view timer 2710 and at Paragraph 0462 a timer 3702 for media item 3701…timer 3704 for media item 3707.  
Rathod ‘144 teaches at Paragraph 0099 and Paragraph 0460 that providing live or real-time chat 4477 with sharing user or other one or more viewers of said story on map or story with map 4440 and share with one more selected contacts and/or users or network and/or one or more types of destinations….the controller initiates the timer (task timer) upon the display of the first content item and the display of the second content item…..present on the display a first content item 4460 of the set of content items for a first view period of time 4461/4358 defined by a timer 4461, wherein the first content item 4460 is hide when the first view period of time expires 4461/4358……..present on the display a second content item of the set of content items for a second view period of time defined by the timer, wherein the content item controller hides the second content item upon the expiration of the second view period of time…the content presentation controller initiates the timer (group timer) upon the display of the first content item and the display of the second content item…the user can turn ON or OFF live or real-time updated view of updated story on map….user can view combined view similar types story of one or more users of network 4495.  
Rathod ‘144 teaches at Paragraph 0232 getting maximum number of said virtual objects 666 within particular duration 628 (group timer) and at Paragraph 0242 as per defined required rules 376 associated with real world object 325, due to limited number of availability of virtual objects within particular duration (group timer) associated with particular place, user or player 805 needs to visit virtual object associated place as quickly as possible before other players reach there and get or collect virtual object 851 and associated virtual money 852. Rules may comprise limited number of virtual objects within particular period (group timer) and at Paragraph 0245 submits within pre-set duration of purchase of product or submits with pre-set duration 994 of capture of photo and at Paragraph 0336 set view duration 2196 to enable viewing user to view shared activity items for said pre-set duration only and at Paragraph 0353 in an embodiment based on reaching at particular level within particular duration range then user may get particular type of medals which may add or increases of bonus in getting of virtual money amount value for each or particular type of AR scan (task timer) and at Paragraph 0360 finish said message or request or suggestion associated described task within pre-set duration 2718 (test timer) and at Paragraph 0362 duration 2807 within which user need to finish message associated task to get points and take associated one or more user actions and at Paragraph 0368 duration left to finish task and at Paragraph 0376 finish game within pre-set duration 3011 (group timer) and at Paragraph 0377 team administrators can mutually decide rules and settings 3052 to be applied to both teams, wherein rules and settings comprises finish game within pre-set duration 3070 (group timer)…get message associated task done within pre-set duration 3072 (task timer) and at Paragraph 0382 score may be calculated based on how fast search, identify and scan instruction or task specific real world object….task assigner user must have to provide task within particular duration, e.g., within 10 minutes and determine winner uses or team based on who finish more tasks within particular duration, e.g., 1 week. 
Rathod ‘144 teaches at Paragraph 0013 more or more rules including duration to reach, successfully conducting of required rule specific one or more types of activities, actions, triggering of events, participating in events, conducting of transaction, displaying one or more virtual objects to enable user to win said displayed one more virtual objects and at Paragraph 0015 providing date and time ranges…offers limited to particular number of users only to avail said virtual objects and associated offers user need to conduct one or more types of activities, actions). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have set and displayed a timer for each content item for each player to finish the task in order to determine the winner user based on who finish more tasks within the group timer duration. One of the ordinary skill in the art would have been motivated to provide a task timer for each task and a group timer for a group of tasks in a game. 

Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining that a group timer or a task timer has expired; and in response to determining that the group timer or the task timer has expired, automatically capturing an image of a user who is interacting with the client device when the group timer or the task timer expires. 
Rathod ‘144 in view of Sun/Rathod ‘665 further teaches the claim limitation that determining that a group timer or a task timer has expired; and in response to determining that the group timer or the task timer has expired, automatically capturing an image of a user who is interacting with the client device when the group timer or the task timer expires (
Sun teaches at FIGS. 6-8 and Paragraph 0156-0158 a user interface including a group timer 57 and a player task timer or the student 59…the VR application provides countdown timer 80 for each group and each actor player…the group timer starts to count down when the teacher asserts for the competition to start. A group will lose the game if the they run out of time to complete their designated activity or task. The student timer 59 only counts down when an actor player is holding an interactive component object 53….and at Paragraph 0195-0195 when an actor player correctly places an interactive object or part, their score is updated…the actor player’s score is updated and the time is updated. 
Rathod ‘665 teaches at FIGS. 57A-57B, FIG. 64 and Paragraph 0693 after capturing one or more video and photos, sender user is presented with preview of said each visual media items for pre-set duration….upon expiration or preview timer 5702 and present said message 5765 (photo of the user)….upon expiration of the timer 5732, a second content is displayed and at Paragraph 0737 that user can view photos or videos posted by participant members related to event (including user’s own photo of the user L) after expiration of the timer of the previous media content item. 
Rathod ‘665 teaches at FIG. 15, FIGS. 25-27B, FIG. 38A, Paragraph 0336-0338 and Paragraph 0436 allowing the user to capture user’s photo or video….upon the expiration of the first period of time 3540 (thus removing the first displayed visual media 3822 and 3825)…proceeds to present on the display a second set of content item (including displaying the next visual media 4820 such as a photo of the user of Paragraph 0613) and at Paragraph 0337 that user can preview for set period of time 1543 before auto send to said recognized face associated person 1581 for enabling to review. 
Rathod ‘665 teaches FIGS. 7-8 and Paragraph 0046 and Paragraph 0323 setting view duration and setting life duration for set of content items…present for pre-set duration of timers…in the event of expiry of timer remove set of presented content items….sharing or receiving settings including pre-set view duration or timer 848 to view each or particular or received during particular session or time ranges or all received content items and at Paragraph 0330 after expiry of pre-set duration of timer 1205….system auto recognizes and identifies object inside camera view…user can view total number of searched or matched visual media items or user can view length of duration 1213 to view said searched or matched sequences of visual media items and at FIG. 27 and Paragraph 0371-0376 show said timer with icon…at prominent place 2351…in the event of expiration of timer 2363, remove or discard or hide content or media item 2361….user is enabled to view said presented first message 2705 and start accept to view timer 2710 and at Paragraph 0462 a timer 3702 for media item 3701…timer 3704 for media item 3707.  
Rathod ‘144 teaches at Paragraph 0099 and Paragraph 0460 that providing live or real-time chat 4477 with sharing user or other one or more viewers of said story on map or story with map 4440 and share with one more selected contacts and/or users or network and/or one or more types of destinations….the controller initiates the timer upon the display of the first content item and the display of the second content item…..present on the display a first content item 4460 of the set of content items for a first view period of time 4461/4358 defined by a timer 4461, wherein the first content item 4460 is hide when the first view period of time expires 4461/4358……..present on the display a second content item of the set of content items for a second view period of time defined by the timer, wherein the content item controller hides the second content item upon the expiration of the second view period of time…the content presentation controller initiates the timer upon the display of the first content item and the display of the second content item…the user can turn ON or OFF live or real-time updated view of updated story on map….user can view combined view similar types story of one or more users of network 4495.  
Rathod ‘144 teaches at Paragraph 0232 getting maximum number of said virtual objects 666 within particular duration 628 (group timer) and at Paragraph 0242 as per defined required rules 376 associated with real world object 325, due to limited number of availability of virtual objects within particular duration (task timer) associated with particular place, user or player 805 needs to visit virtual object associated place as quickly as possible for other players reach there and get or collect virtual object 851 and associated virtual money 852. Rules may comprise limited number of virtual objects within particular period (group timer) and at Paragraph 0245 submits within pre-set duration of purchase of product or submits with pre-set duration 994 of capture of photo and at Paragraph 0336 set view duration 2196 to enable viewing user to view shared activity items for said pre-set duration only and at Paragraph 0353 in an embodiment based on reaching at particular level within particular duration range then user may get particular type of medals which may add or increases of bonus in getting of virtual money amount value for each or particular type of AR scan (task timer) and at Paragraph 0360 finish said message or request or suggestion associated described task within pre-set duration 2718 and at Paragraph 0362 duration 2807 within which user need to finish message associated task to get points and take associated one or more user actions and at Paragraph 0368 duration left to finish task and at Paragraph 0376 finish game within pre-set duration 3011 (group timer) and at Paragraph 0377 team administrators can mutually decide rules and settings 3052 to be applied to both teams, wherein rules and settings comprises finish game within pre-set duration 3070…get message associated task done within pre-set duration 3072 and at Paragraph 0382 score may be calculated based on how fast search, identify and scan instruction or task specific real world object….task assigner user must have to provide task within particular duration, e.g., within 10 minutes and determine winner uses or team based on who finish more tasks within particular duration, e.g., 1 week. 
Rathod ‘144 teaches at Paragraph 0013 more or more rules including duration to reach, successfully conducting of required rule specific one or more types of activities, actions, triggering of events, participating in events, conducting of transaction, displaying one or more virtual objects to enable user to win said displayed one more virtual objects and at Paragraph 0015 providing date and time ranges…offers limited to particular number of users only to avail said virtual objects and associated offers user need to conduct one or more types of activities, actions). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have set a timer for each content item for each player to finish the task in order to determine the winner user based on who finish more tasks within the group timer duration. One of the ordinary skill in the art would have been motivated to provide a task timer for each task and a group timer for a group of tasks in a game. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that sending the automatically captured image to another user. 
Rathod ‘144 in view of Rathod ‘665 teaches the claim limitation that sending the automatically captured image to another user (Rathod ‘665 teaches at FIGS. 57A-57B, FIG. 64 and Paragraph 0693 after capturing one or more video and photos, sender user is presented with preview of said each visual media items for pre-set duration….upon expiration or preview timer 5702 and present said message 5765 (photo of the user)….upon expiration of the timer 5732, a second content is displayed and at Paragraph 0737 that user can view photos or videos posted by participant members related to event (including user’s own photo of the user L) after expiration of the timer of the previous media content item. 
Rathod ‘665 teaches at FIG. 15, FIGS. 25-27B, FIG. 38A, Paragraph 0336-0338 and Paragraph 0436 allowing the user to capture user’s photo or video….upon the expiration of the first period of time 3540 (thus removing the first displayed visual media 3822 and 3825)…proceeds to present on the display a second set of content item (including displaying the next visual media 4820 such as a photo of the user of Paragraph 0613) and at Paragraph 0337 that user can preview for set period of time 1543 before auto send to said recognized face associated person 1581 for enabling to review. 
Rathod ‘144 teaches at Paragraph 0016 that users can share or publish or live publish said generated, recorded and simulated virtual world with selected users and at Paragraph 0244 that GUI 272 for taking photos of the real world object 965 with the camera on the mobile phone 200 and at Paragraph 0389…need to take one or more photos 3272 or videos 3280 of any or particular type or named real world object related to said pre-defined geo-fence 3215 of the real world, e.g., particular type of animal, named sculpture….bird…. 
Rathod ‘144 teaches at Paragraph 0099 and Paragraph 0460-0461 that providing live or real-time chat 4477 with sharing user or other one or more viewers of said story on map or story with map 4440 and share with one more selected contacts and/or users or network and/or one or more types of destinations….the controller initiates the timer upon the display of the first content item and the display of the second content item…..present on the display a first content item 4460 of the set of content items for a first view period of time 4461/4358 defined by a timer 4461, wherein the first content item 4460 is hide when the first view period of time expires 4461/4358……..present on the display a second content item of the set of content items for a second view period of time defined by the timer, wherein the content item controller hides the second content item upon the expiration of the second view period of time…the content presentation controller initiates the timer upon the display of the first content item and the display of the second content item…the user can turn ON or OFF live or real-time updated view of updated story on map….user can view combined view similar types story of one or more users of network 4495…enabling receiving or viewing users to view said story…displaying to user 3D virtual world 4505 or 4530 view in the form of captured or recorded or associated or added or shared photos or videos ). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the client device is a first client device, and further comprising: 
synchronizing the shared AR experience between the first client device and a second client device; 
wherein a marker in a physical environment of the first and second client devices is also displayed on a third client device, the marker representing a value of a group timer; and 
in response to both the second and the third client devices detecting the marker, initiating the selected shared AR experience concurrently on the first and second client devices.
Rathod ‘144 in view of Sun/Rathod ‘665 further teaches the claim limitation that the client device is a first client device, and further comprising: 
synchronizing the shared AR experience between the first client device and a second client device (
Sun teaches at FIGS. 6-8 and Paragraph 0156-0158 a user interface including a group timer 57 and a player task timer or the student 59…the VR application provides countdown timer 80 for each group and each actor player…the group timer starts to count down when the teacher asserts for the competition to start. A group will lose the game if the they run out of time to complete their designated activity or task. The student timer 59 only counts down when an actor player is holding an interactive component object 53….and at Paragraph 0195-0195 when an actor player correctly places an interactive object or part, their score is updated…the actor player’s score is updated and the time is updated. 
Rathod ‘665 teaches at FIGS. 57A-57B, FIG. 64 and Paragraph 0693 after capturing one or more video and photos, sender user is presented with preview of said each visual media items for pre-set duration….upon expiration or preview timer 5702 and present said message 5765 (photo of the user)….upon expiration of the timer 5732, a second content is displayed and at Paragraph 0737 that user can view photos or videos posted by participant members related to event (including user’s own photo of the user L) after expiration of the timer of the previous media content item. 
Rathod ‘665 teaches at FIGS. 57A-57B and Paragraph 0693 after capturing one or more video and photos, sender user is presented with preview of said each visual media items for pre-set duration….upon expiration or preview timer 5702 and present said message 5765 (photo of the user)….upon expiration of the timer 5732, a second content is displayed. 
Rathod ‘665 teaches at FIG. 15, FIGS. 25-27B, FIG. 38A, Paragraph 0336-0338 and Paragraph 0436 allowing the user to capture user’s photo or video….upon the expiration of the first period of time 3540 (thus removing the first displayed visual media 3822 and 3825)…proceeds to present on the display a second set of content item (including displaying the next visual media 4820 such as a photo of the user of Paragraph 0613) to be shared between Cindy’s mobile device and Candice’s mobile device and at Paragraph 0337 that user can preview for set period of time 1543 before auto send to said recognized face associated person 1581 for enabling to review. 
Rathod ‘665 teaches at FIGS. 7-8 and Paragraph 0046 and Paragraph 0323 setting view duration and setting life duration for set of content items…present for pre-set duration of timers…in the event of expiry of timer remove set of presented content items….sharing or receiving settings including pre-set view duration or timer 848 to view each or particular or received during particular session or time ranges or all received content items and at Paragraph 0330 after expiry of pre-set duration of timer 1205….system auto recognizes and identifies object inside camera view…user can view total number of searched or matched visual media items or user can view length of duration 1213 to view said searched or matched sequences of visual media items and at FIG. 27 and Paragraph 0371-0376 show said timer with icon…at prominent place 2351…in the event of expiration of timer 2363, remove or discard or hide content or media item 2361….user is enabled to view said presented first message 2705 and start accept to view timer 2710.  
Rathod ‘144 teaches at Paragraph 0099 and Paragraph 0460-0461 that providing live or real-time chat 4477 with sharing user or other one or more viewers of said story on map or story with map 4440 and share with one more selected contacts and/or users or network and/or one or more types of destinations….the controller initiates the timer upon the display of the first content item and the display of the second content item…..present on the display a first content item 4460 of the set of content items for a first view period of time 4461/4358 defined by a timer 4461, wherein the first content item 4460 is hide when the first view period of time expires 4461/4358……..present on the display a second content item of the set of content items for a second view period of time defined by the timer, wherein the content item controller hides the second content item upon the expiration of the second view period of time…the content presentation controller initiates the timer upon the display of the first content item and the display of the second content item…the user can turn ON or OFF live or real-time updated view of updated story on map….user can view combined view similar types story of one or more users of network 4495…enabling receiving or viewing users to view said story…displaying to user 3D virtual world 4505 or 4530 view in the form of captured or recorded or associated or added or shared photos or videos); 
wherein a marker in a physical environment of the first and second client devices is also displayed on a third client device, the marker representing a value of a group timer; and 
in response to both the second and the third client devices detecting the marker, initiating the selected shared AR experience concurrently on the first and second client devices (
Rathod ‘665 teaches at FIGS. 57A-57B, FIG. 64 and Paragraph 0693 after capturing one or more video and photos, sender user is presented with preview of said each visual media items for pre-set duration….upon expiration or preview timer 5702 and present said message 5765 (photo of the user)….upon expiration of the timer 5732, a second content is displayed and at Paragraph 0737 that user can view photos or videos posted by participant members related to event (including user’s own photo of the user L) after expiration of the timer of the previous media content item. 
Rathod ‘665 teaches at FIG. 15, FIGS. 25-27B, FIG. 38A, Paragraph 0336-0338 and Paragraph 0436 allowing the user to capture user’s photo or video….upon the expiration of the first period of time 3540 (thus removing the first displayed visual media 3822 and 3825)…proceeds to present on the display a second set of content item (including displaying the next visual media 4820 such as a photo of the user of Paragraph 0613) to be shared between Cindy’s mobile device and Candice’s mobile device and at Paragraph 0337 that user can preview for set period of time 1543 before auto send to said recognized face associated person 1581 for enabling to review. 
Rathod ‘665 teaches at FIGS. 7-8 and Paragraph 0046 and Paragraph 0323 setting view duration and setting life duration for set of content items…present for pre-set duration of timers…in the event of expiry of timer remove set of presented content items….sharing or receiving settings including pre-set view duration or timer 848 to view each or particular or received during particular session or time ranges or all received content items and at Paragraph 0330 after expiry of pre-set duration of timer 1205….system auto recognizes and identifies object inside camera view…user can view total number of searched or matched visual media items or user can view length of duration 1213 to view said searched or matched sequences of visual media items and at FIG. 27 and Paragraph 0371-0376 show said timer with icon…at prominent place 2351…in the event of expiration of timer 2363, remove or discard or hide content or media item 2361….user is enabled to view said presented first message 2705 and start accept to view timer 2710.  
Rathod ‘144 teaches at Paragraph 0099 and Paragraph 0460 that providing live or real-time chat 4477 with sharing user or other one or more viewers of said story on map or story with map 4440 and share with one more selected contacts and/or users or network and/or one or more types of destinations….the controller initiates the timer upon the display of the first content item and the display of the second content item…..present on the display a first content item 4460 of the set of content items for a first view period of time 4461/4358 defined by a timer 4461, wherein the first content item 4460 is hide when the first view period of time expires 4461/4358……..present on the display a second content item of the set of content items for a second view period of time defined by the timer, wherein the content item controller hides the second content item upon the expiration of the second view period of time…the content presentation controller initiates the timer upon the display of the first content item and the display of the second content item…the user can turn ON or OFF live or real-time updated view of updated story on map….user can view combined view similar types story of one or more users of network 4495.  
Rathod ‘144 teaches at Paragraph 0232 getting maximum number of said virtual objects 666 within particular duration 628 (group timer) and at Paragraph 0242 as per defined required rules 376 associated with real world object 325, due to limited number of availability of virtual objects within particular duration (task timer) associated with particular place, user or player 805 needs to visit virtual object associated place as quickly as possible for other players reach there and get or collect virtual object 851 and associated virtual money 852. Rules may comprise limited number of virtual objects within particular period (group timer) and at Paragraph 0245 submits within pre-set duration of purchase of product or submits with pre-set duration 994 of capture of photo and at Paragraph 0336 set view duration 2196 to enable viewing user to view shared activity items for said pre-set duration only and at Paragraph 0353 in an embodiment based on reaching at particular level within particular duration range then user may get particular type of medals which may add or increases of bonus in getting of virtual money amount value for each or particular type of AR scan (task timer) and at Paragraph 0360 finish said message or request or suggestion associated described task within pre-set duration 2718 and at Paragraph 0362 duration 2807 within which user need to finish message associated task to get points and take associated one or more user actions and at Paragraph 0368 duration left to finish task and at Paragraph 0376 finish game within pre-set duration 3011 (group timer) and at Paragraph 0377 team administrators can mutually decide rules and settings 3052 to be applied to both teams, wherein rules and settings comprises finish game within pre-set duration 3070…get message associated task done within pre-set duration 3072 and at Paragraph 0382 score may be calculated based on how fast search, identify and scan instruction or task specific real world object….task assigner user must have to provide task within particular duration, e.g., within 10 minutes and determine winner uses or team based on who finish more tasks within particular duration, e.g., 1 week. 
Rathod ‘144 teaches at Paragraph 0013 more or more rules including duration to reach, successfully conducting of required rule specific one or more types of activities, actions, triggering of events, participating in events, conducting of transaction, displaying one or more virtual objects to enable user to win said displayed one more virtual objects and at Paragraph 0015 providing date and time ranges…offers limited to particular number of users only to avail said virtual objects and associated offers user need to conduct one or ore types of activities, actions). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have set a timer for each content item for each player to finish the task in order to determine the winner user based on who finish more tasks within the group timer duration. One of the ordinary skill in the art would have been motivated to provide a task timer for each task and a group timer for a group of tasks in a game. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that initiating the group timer for the selected shared AR experience; and 
determining which of the first and second client devices completed a task of the selected shared AR experience before the group timer expires.
Rathod ‘144 further teaches the claim limitation that initiating the group timer for the selected shared AR experience; and 
determining which of the first and second client devices completed a task of the selected shared AR experience before the group timer expires (
Sun teaches at FIGS. 6-8 and Paragraph 0156-0158 a user interface including a group timer 57 and a player task timer or the student 59…the VR application provides countdown timer 80 for each group and each actor player…the group timer starts to count down when the teacher asserts for the competition to start. A group will lose the game if the they run out of time to complete their designated activity or task. The student timer 59 only counts down when an actor player is holding an interactive component object 53….and at Paragraph 0195-0195 when an actor player correctly places an interactive object or part, their score is updated…the actor player’s score is updated and the time is updated. 
Rathod ‘144 teaches at Paragraph 0232 getting maximum number of said virtual objects 666 within particular duration 628 (group timer) and at Paragraph 0242 as per defined required rules 376 associated with real world object 325, due to limited number of availability of virtual objects within particular duration (group timer) associated with particular place, user or player 805 needs to visit virtual object associated place as quickly as possible before other players reach there and get or collect virtual object 851 and associated virtual money 852. Rules may comprise limited number of virtual objects within particular period (group timer) and at Paragraph 0382 score may be calculated based on how fast search, identify and scan instruction or task specific real world object….task assigner user must have to provide task within particular duration, e.g., within 10 minutes (task timer) and determine winner uses or team based on who finish more tasks within particular duration, e.g., 1 week (group timer). 
Rathod ‘144 teaches at Paragraph 0245 submits within pre-set duration of purchase of product or submits with pre-set duration 994 of capture of photo and at Paragraph 0336 set view duration 2196 to enable viewing user to view shared activity items for said pre-set duration only and at Paragraph 0353 in an embodiment based on reaching at particular level within particular duration range then user may get particular type of medals which may add or increases of bonus in getting of virtual money amount value for each or particular type of AR scan (task timer) and at Paragraph 0360 finish said message or request or suggestion associated described task within pre-set duration 2718 and at Paragraph 0362 duration 2807 within which user need to finish message associated task to get points and take associated one or more user actions and at Paragraph 0368 duration left to finish task and at Paragraph 0376 finish game within pre-set duration 3011 (group timer) and at Paragraph 0377 team administrators can mutually decide rules and settings 3052 to be applied to both teams, wherein rules and settings comprises finish game within pre-set duration 3070…get message associated task done within pre-set duration 3072 and at Paragraph 0382 score may be calculated based on how fast search, identify and scan instruction or task specific real world object….task assigner user must have to provide task within particular duration, e.g., within 10 minutes and determine winner uses or team based on who finish more tasks within particular duration, e.g., 1 week. 
Rathod ‘144 teaches at Paragraph 0013 more or more rules including duration to reach, successfully conducting of required rule specific one or more types of activities, actions, triggering of events, participating in events, conducting of transaction, displaying one or more virtual objects to enable user to win said displayed one more virtual objects and at Paragraph 0015 providing date and time ranges…offers limited to particular number of users only to avail said virtual objects and associated offers user need to conduct one or more types of activities, actions). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have set a timer for each content item for each player to finish the task in order to determine the winner user based on who finish more tasks within the group timer duration. One of the ordinary skill in the art would have been motivated to provide a task timer for each task and a group timer for a group of tasks in a game. 

Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that displaying, by the client device, a user interface comprising a group timer and a task timer, the group timer representing a collective amount of time available for users to complete respectively assigned tasks, and the task timer representing an amount of time remaining for a given user of the users to complete the respectively assigned task.
The claim 16 is in parallel with the claim 2 in the form of an apparatus claim. The claim 16 is subject to the same rationale of rejection as the claim 2. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that determining that a group timer or a task timer has expired; and
in response to determining that the group timer or the task timer has expired, automatically capturing an image of a user who is interacting with the client device when the group timer or the task timer expires.
The claim 18 is in parallel with the claim 4 in the form of an apparatus claim. The claim 18 is subject to the same rationale of rejection as the claim 4. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the operations further comprising sending the automatically captured image to another user.
The claim 19 is in parallel with the claim 5 in the form of an apparatus claim. The claim 19 is subject to the same rationale of rejection as the claim 5. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod US-PGPUB No. 2018/0350144 (hereinafter Rathod ‘144) in view of Wilde US-PGPUB No. 2020/0162851 (hereinafter Wilde); Rathod US-PGPUB No. 2022/0179665 (hereinafter Rathod ‘665); Sun et al. US-PGPUB No. 2020/0066049 (hereinafter Sun). 
 and Almonte et al. US-PGPUB No. 2021/0019739 (hereinafter Almonte). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the marker, used to initiate the selected shared AR experience, is animated to change a size of the marker over time to represent a value of the group timer. 
Rathod ‘144 in view of Rathod ‘655/Almonte further teaches the claim limitation that the marker, used to initiate the selected shared AR experience, is animated to change a size of the marker over time to represent a value of the group timer (
Almonte teaches at Paragraph 0034 the remaining time 763 may be displayed to the users as a countdown timer or as a shrinking bar or wedge presented on a screen display 729. 
Rathod ‘665 teaches at Paragraph 0591 and Paragraph 0627 that visual media capture controller controls or label and/or icon 4322, provide pre-set period of time, e.g., 1-2 seconds, in the form of icon or text or number of animations or visually, of wait time on display 210 before starting recording of video and starting of timer 4432/4932 for enabling user to change mode or properly view scene via camera display screen to take visual media. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Almonte’s countdown timer in the form of shrinking bar or wedge to have modified Rathod ‘665’s timer in the form of icon or number of animations to change the size of the timer. One of the ordinary skill in the art would have been motivated to shrink the bar or wedge to visually indicate the remaining time. 
Rathod ‘665 teaches at FIGS. 57A-57B, FIG. 64 and Paragraph 0693 after capturing one or more video and photos, sender user is presented with preview of said each visual media items for pre-set duration….upon expiration or preview timer 5702 and present said message 5765 (photo of the user)….upon expiration of the timer 5732, a second content is displayed and at Paragraph 0737 that user can view photos or videos posted by participant members related to event (including user’s own photo of the user L) after expiration of the timer of the previous media content item. 
Rathod ‘144 teaches at Paragraph 0099 and Paragraph 0460 that the controller initiates the timer upon the display of the first content item and the display of the second content item…..present on the display a first content item 4460 of the set of content items for a first view period of time 4461/4358 defined by a timer 4461, wherein the first content item 4460 is hide when the first view period of time expires 4461/4358……..present on the display a second content item of the set of content items for a second view period of time defined by the timer, wherein the content item controller hides the second content item upon the expiration of the second view period of time…the content presentation controller initiates the timer upon the display of the first content item and the display of the second content item…the user can turn ON or OFF live or real-time updated view of updated story on map. 
Rathod ‘144 teaches at Paragraph 0232 getting maximum number of said virtual objects 666 within particular duration 628 (group timer) and at Paragraph 0242 as per defined required rules 376 associated with real world object 325, due to limited number of availability of virtual objects within particular duration (task timer) associated with particular place, user or player 805 needs to visit virtual object associated place as quickly as possible for other players reach there and get or collect virtual object 851 and associated virtual money 852. Rules may comprise limited number of virtual objects within particular period (group timer) and at Paragraph 0245 submits within pre-set duration of purchase of product or submits with pre-set duration 994 of capture of photo and at Paragraph 0336 set view duration 2196 to enable viewing user to view shared activity items for said pre-set duration only and at Paragraph 0353 in an embodiment based on reaching at particular level within particular duration range then user may get particular type of medals which may add or increases of bonus in getting of virtual money amount value for each or particular type of AR scan (task timer) and at Paragraph 0360 finish said message or request or suggestion associated described task within pre-set duration 2718 and at Paragraph 0362 duration 2807 within which user need to finish message associated task to get points and take associated one or more user actions and at Paragraph 0368 duration left to finish task and at Paragraph 0376 finish game within pre-set duration 3011 (group timer) and at Paragraph 0377 team administrators can mutually decide rules and settings 3052 to be applied to both teams, wherein rules and settings comprises finish game within pre-set duration 3070…get message associated task done within pre-set duration 3072 and at Paragraph 0382 score may be calculated based on how fast search, identify and scan instruction or task specific real world object….task assigner user must have to provide task within particular duration, e.g., within 10 minutes and determine winner uses or team based on who finish more tasks within particular duration, e.g., 1 week. 
Rathod ‘144 teaches at Paragraph 0013 more or more rules including duration to reach, successfully conducting of required rule specific one or more types of activities, actions, triggering of events, participating in events, conducting of transaction, displaying one or more virtual objects to enable user to win said displayed one more virtual objects and at Paragraph 0015 providing date and time ranges…offers limited to particular number of users only to avail said virtual objects and associated offers user need to conduct one or more types of activities, actions). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have set a timer for each content item for each player to finish the task in order to determine the winner user based on who finish more tasks within the group timer duration. One of the ordinary skill in the art would have been motivated to provide a task timer for each task and a group timer for a group of tasks in a game. 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the marker is a first marker representing a first task, further comprising: after the group timer expires, displaying a second marker representing a second task; and initiating another timer for completing the second task.
Rathod ‘144 in view of Rathod ‘665 further teaches the claim limitation that the marker is a first marker representing a first task, further comprising: after the group timer expires, displaying a second marker representing a second task; and initiating another timer for completing the second task (
Rathod ‘665 teaches at FIGS. 57A-57B, FIG. 64 and Paragraph 0693 after capturing one or more video and photos, sender user is presented with preview of said each visual media items for pre-set duration….upon expiration or preview timer 5702 and present said message 5765 (photo of the user)….upon expiration of the timer 5732, a second content is displayed and at Paragraph 0737 that user can view photos or videos posted by participant members related to event (including user’s own photo of the user L) after expiration of the timer of the previous media content item. 
Rathod ‘144 teaches at Paragraph 0099 and Paragraph 0460 that the controller initiates the timer upon the display of the first content item and the display of the second content item…..present on the display a first content item 4460 of the set of content items for a first view period of time 4461/4358 defined by a timer 4461, wherein the first content item 4460 is hide when the first view period of time expires 4461/4358……..present on the display a second content item of the set of content items for a second view period of time defined by the timer, wherein the content item controller hides the second content item upon the expiration of the second view period of time…the content presentation controller initiates the timer upon the display of the first content item and the display of the second content item…the user can turn ON or OFF live or real-time updated view of updated story on map. 
Rathod ‘144 teaches at Paragraph 0232 getting maximum number of said virtual objects 666 within particular duration 628 (group timer) and at Paragraph 0242 as per defined required rules 376 associated with real world object 325, due to limited number of availability of virtual objects within particular duration (task timer) associated with particular place, user or player 805 needs to visit virtual object associated place as quickly as possible for other players reach there and get or collect virtual object 851 and associated virtual money 852. Rules may comprise limited number of virtual objects within particular period (group timer) and at Paragraph 0245 submits within pre-set duration of purchase of product or submits with pre-set duration 994 of capture of photo and at Paragraph 0336 set view duration 2196 to enable viewing user to view shared activity items for said pre-set duration only and at Paragraph 0353 in an embodiment based on reaching at particular level within particular duration range then user may get particular type of medals which may add or increases of bonus in getting of virtual money amount value for each or particular type of AR scan (task timer) and at Paragraph 0360 finish said message or request or suggestion associated described task within pre-set duration 2718 and at Paragraph 0362 duration 2807 within which user need to finish message associated task to get points and take associated one or more user actions and at Paragraph 0368 duration left to finish task and at Paragraph 0376 finish game within pre-set duration 3011 (group timer) and at Paragraph 0377 team administrators can mutually decide rules and settings 3052 to be applied to both teams, wherein rules and settings comprises finish game within pre-set duration 3070…get message associated task done within pre-set duration 3072 and at Paragraph 0382 score may be calculated based on how fast search, identify and scan instruction or task specific real world object….task assigner user must have to provide task within particular duration, e.g., within 10 minutes and determine winner uses or team based on who finish more tasks within particular duration, e.g., 1 week. 
Rathod ‘144 teaches at Paragraph 0013 more or more rules including duration to reach, successfully conducting of required rule specific one or more types of activities, actions, triggering of events, participating in events, conducting of transaction, displaying one or more virtual objects to enable user to win said displayed one more virtual objects and at Paragraph 0015 providing date and time ranges…offers limited to particular number of users only to avail said virtual objects and associated offers user need to conduct one or more types of activities, actions). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have set a timer for each content item for each player to finish the task in order to determine the winner user based on who finish more tasks within the group timer duration. One of the ordinary skill in the art would have been motivated to provide a task timer for each task and a group timer for a group of tasks in a game. 

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod US-PGPUB No. 2018/0350144 (hereinafter Rathod ‘144) in view of Wilde US-PGPUB No. 2020/0162851 (hereinafter Wilde); Rathod US-PGPUB No. 2022/0179665 (hereinafter Rathod ‘665) and Aman et al. US Patent No. 10,857,450 (hereinafter Aman). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the selected shared AR experience comprises a shared device AR experience that is accessed one-at-a-time by each of two or more users on a same shared client device. 
Rathod ‘144 at least suggests the claim limitation that the selected shared AR experience comprises a shared device AR experience that is accessed one-at-a-time by each of two or more users on a same shared client device (
Rathod ‘144 teaches at Paragraph 0099 and Paragraph 0460 that providing live or real-time chat 4477 with sharing user or other one or more viewers of said story on map or story with map 4440 and share with one more selected contacts and/or users or network and/or one or more types of destinations….the controller initiates the timer (task timer) upon the display of the first content item and the display of the second content item…..present on the display a first content item 4460 of the set of content items for a first view period of time 4461/4358 defined by a timer 4461, wherein the first content item 4460 is hide when the first view period of time expires 4461/4358……..present on the display a second content item of the set of content items for a second view period of time defined by the timer, wherein the content item controller hides the second content item upon the expiration of the second view period of time…the content presentation controller initiates the timer (group timer) upon the display of the first content item and the display of the second content item…the user can turn ON or OFF live or real-time updated view of updated story on map….user can view combined view similar types story of one or more users of network 4495). 
However, Wilde implicitly teaches the claim limitation: 
the selected shared AR experience comprises a shared device AR experience that is accessed one-at-a-time by each of two or more users on a same shared client device (Wilde teaches at FIGS. 5A-5B and Paragraph 0097-0100 selecting an AR experience from a plurality of AR experiences including the purchased ticket 520….flight seat map….users 505 and 515 may view the shared information individually or view the shared information together….users 505 and 515 are viewing the same shared information 560 (flight seat map) and collaboratively updating it….Updates to the shared information may be indicated by visual indicators (AR information).   
Wilde teaches at Paragraph 0095-0100 that FIG. 5A is an exemplary interaction to share a copy of the information between two AR devices…the interaction can be between a first user 515 wearing a first AR device 512 having a first field of view 500 and a second user 505 wearing a second AR device 502 having a second field view 550….digital information ticketing information 520 may be shared manually by a second user 505…after the AR devices are connected…information may be shared by selecting the information to be shared….a passenger 505 may share the purchased ticket 520 with check-in agent 515 by selecting it from user interface displayed on the second AR device 502….first user 515 wearing AR device 512 may manually initiate a request for information to be shared based on conversation with second user 505 wearing second AR device 502 
Wilde teaches at Paragraph 0093 that the AR device may require an infrared signal to be sent regular intervals to maintain the communication coupling…the connection between AR devices 410 and 420 may end after sharing the required information. For example, a passenger wearing AR device 410 may share their ticket with AR device 420 worn by gate agent when boarding a plane for verification purposes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to enable the users to share a single device or users of multiple devices may be in a communication coupling when the users are proximate each other so that a first user may share a selected AR experience with a second user without a server. One of the ordinary of the ordinary skill in the art would have been motivated to perform a direct peer-to-peer communication among the device users in a shared AR environment. 

Aman teaches the claim limitation that the selected shared AR experience comprises a shared device AR experience that is accessed one-at-a-time by each of two or more users on a same shared client device (Aman teaches at FIG. 2A that a single game board 10 is physically connected to a shared computing device….each player controls their own personal game board in a shared setting from other players, where all game boards are sharing information concurrently with the game app running on the shared computing device such as 15 or 17). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Aman’s shared computing device for each player to play in a shared setting such that one player access the game board at a time. One of the ordinary skill in the art would have been motivated to have shared the AR experience on a shared computing device. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the selected shared AR experience comprises a shared device AR experience that is accessed one-at-a-time by each of two or more users on a same shared client device.
The claim 17 is in parallel with the claim 3 in the form of an apparatus claim. The claim 17 is subject to the same rationale of rejection as the claim 3. 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod ‘144 US-PGPUB No. 2018/0350144 (hereinafter Rathod ‘144) in view of Wilde US-PGPUB No. 2020/0162851 (hereinafter Wilde); Rathod US-PGPUB No. 2022/0179665 (hereinafter Rathod ‘665); 
Lehrich et al. US-PGPUB No. 2021/0097286 (hereinafter Lehrich); Haseltine US-PGPUB No. 2015/0306496 (hereinafter Haseltine) and Zhang et al. US-PGPUB No. 2018/0088663 (hereinafter Zhang) and Grossman et al. US-PGPUB No. 2019/0066387 (hereinafter Grossman). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that providing access to a second shared AR experience, the second shared AR experience being configured to perform operations comprising:  
presenting an AR fish swimming in a body of water; 
detecting that a first real-world foot has been moved in a first direction; 
in response to detecting that the first real-world foot has been moved in the first direction, causing the AR fish to descend; and 
in response to detecting that the first real-world foot has been moved in a second direction opposite the first direction, causing the AR fish to ascend. 
However, Lehrich in view of Haseltine/Zhang teaches the claim limitation that providing access to a second shared AR experience, the second shared AR experience being configured to perform operations comprising:  
presenting an AR fish swimming in a body of water (Lehrich teaches at FIG. 4 and Paragraph 0175 presenting an AR fish swimming in a body of water in the fish tank); 
detecting that a first real-world foot has been moved in a first direction (
Zhang teaches at Paragraph 0072-0076 the user moves each finger to make a gesture of controlling the puppet while Grossman teaches at Paragraph 0054 that the VR user may align with the character relative to its position and take control of the character’s ability to walk, run, fly,, or move through the scene…The individual parts of the character may be separately controllable….may control the puppet’s body movement through the scene…if the user walks around the physical world, the puppet may follow them in sync in the virtual world. Correlation between the physical world and the virtual world to drive puppeteering can leverage and array of physical devices. 
Lehrich teaches at Paragraph 0174 that the user in selecting via gestures for virtual imagery elements such as aquatic coral growths and at Paragraph 0026-0027 a slow hand (foot) movement of a hand (foot) of the user articulate the body of the fish in the first back-and-forth manner at a low speed in response to the flow speed of the hand/foot movement….move the first fish to flee the hand/foot when the hand/foot moves at the fast speed. 
Haseltine teaches at Paragraph 0060 that the storytelling devices 110 may interact with one another in creating the immersive storytelling experience…could be a mechanized stuffed animal capable of performing gestures and other movements…the mechanized monkey stuffed animal 110 could be capable of walking around using its legs and at Paragraph 0063 that the user walks around the room by capturing different images of the room using several different cameras and at Paragraph 0080 that a virtual character shown on an AR device could be configured with a variety of different phrase that can be used in reacting to a given stimulus event…a storytelling device 110 associated with the virtual character could maintain state data specifying which of the phrases the virtual character has used recently and at Paragraph 0082 that the user could walk around his room, viewing the room with the AR device…the depiction of the magic talisman on the display of the AR device could appear to respond to interactions from the user. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Lehrich/Zhang’s hand gesture with Haseltine/Grossman’s foot gesture to have caused the AR fish to move into or move away the target area where the foot/hand gesture is performed. One of the ordinary skill in the art would have replaced the hand gesture with the foot gesture); 
in response to detecting that the first real-world foot has been moved in the first direction, causing the AR fish to descend (
Zhang teaches at Paragraph 0072-0076 the user moves each finger to make a gesture of controlling the puppet while Grossman teaches at Paragraph 0054 that the VR user may align with the character relative to its position and take control of the character’s ability to walk, run, fly,, or move through the scene…The individual parts of the character may be separately controllable….may control the puppet’s body movement through the scene…if the user walks around the physical world, the puppet may follow them in sync in the virtual world. Correlation between the physical world and the virtual world to drive puppeteering can leverage and array of physical devices. 
Lehrich teaches at Paragraph 0174 that the user in selecting via gestures for virtual imagery elements such as aquatic coral growths and at Paragraph 0026-0027 and Paragraph 0075-0076a slow hand (foot) movement of a hand (foot) of the user articulate the body of the fish in the first back-and-forth manner at a low speed in response to the flow speed of the hand/foot movement….move the first fish to flee the hand/foot when the hand/foot moves at the fast speed and at Paragraph 0197 that certain gestures or slow hand/foot movements may be associated with feeding or friendliness/safety….such that one or more fish may be configured to follow or stay near the user’s hand….certain gestures may be associated with potential danger or fear, in which case the one or more fish may be configured to flee the immediate area. 
It is noted that the user’s gesture may be performed in the top area of the water tank and thus a fast movement of the user’s gesture causes the AR fish to flee from the top area of the water tank (descend from the top area). 
Haseltine teaches at Paragraph 0060 that the storytelling devices 110 may interact with one another in creating the immersive storytelling experience…could be a mechanized stuffed animal capable of performing gestures and other movements…the mechanized monkey stuffed animal 110 could be capable of walking around using its legs and at Paragraph 0063 that the user walks around the room by capturing different images of the room using several different cameras and at Paragraph 0080 that a virtual character shown on an AR device could be configured with a variety of different phrase that can be used in reacting to a given stimulus event…a storytelling device 110 associated with the virtual character could maintain state data specifying which of the phrases the virtual character has used recently and at Paragraph 0082 that the user could walk around his room, viewing the room with the AR device…the depiction of the magic talisman on the display of the AR device could appear to respond to interactions from the user. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Lehrich/Zhang’s hand gesture with Haseltine/Grossman’s foot gesture to have caused the AR fish to move into or move away the target area where the foot/hand gesture is performed. One of the ordinary skill in the art would have replaced the hand gesture with the foot gesture); and 
in response to detecting that the first real-world foot has been moved in a second direction opposite the first direction, causing the AR fish to ascend (
Zhang teaches at Paragraph 0072-0076 the user moves each finger to make a gesture of controlling the puppet while Grossman teaches at Paragraph 0054 that the VR user may align with the character relative to its position and take control of the character’s ability to walk, run, fly,, or move through the scene…The individual parts of the character may be separately controllable….may control the puppet’s body movement through the scene…if the user walks around the physical world, the puppet may follow them in sync in the virtual world. Correlation between the physical world and the virtual world to drive puppeteering can leverage and array of physical devices. 
Lehrich teaches at Paragraph 0174 that the user in selecting via gestures for virtual imagery elements such as aquatic coral growths and at Paragraph 0026-0027 and Paragraph 0075-0076a slow hand (foot) movement of a hand (foot) of the user articulate the body of the fish in the first back-and-forth manner at a low speed in response to the flow speed of the hand/foot movement….move the first fish to flee the hand/foot when the hand/foot moves at the fast speed and at Paragraph 0197 that certain gestures or slow hand/foot movements may be associated with feeding or friendliness/safety….such that one or more fish may be configured to follow or stay near the user’s hand….certain gestures may be associated with potential danger or fear, in which case the one or more fish may be configured to flee the immediate area. 
It is noted that the user’s gesture may be performed in the bottom area of the water tank and thus a fast movement of the user’s gesture causes the AR fish to flee from the bottom area of the water tank (ascend from the bottom area). 
Haseltine teaches at Paragraph 0060 that the storytelling devices 110 may interact with one another in creating the immersive storytelling experience…could be a mechanized stuffed animal capable of performing gestures and other movements…the mechanized monkey stuffed animal 110 could be capable of walking around using its legs and at Paragraph 0063 that the user walks around the room by capturing different images of the room using several different cameras and at Paragraph 0080 that a virtual character shown on an AR device could be configured with a variety of different phrase that can be used in reacting to a given stimulus event…a storytelling device 110 associated with the virtual character could maintain state data specifying which of the phrases the virtual character has used recently and at Paragraph 0082 that the user could walk around his room, viewing the room with the AR device…the depiction of the magic talisman on the display of the AR device could appear to respond to interactions from the user. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Lehrich/Zhang’s hand gesture with Haseltine/Grossman’s foot gesture to have caused the AR fish to move into or move away the target area where the foot/hand gesture is performed. One of the ordinary skill in the art would have replaced the hand gesture with the foot gesture). 
It would have been obvious to have made the AR fish to move/descend/flee away from the user’s gesture including the user’s hand waving or foot movement in the first direction at a fast speed to scare away the AR fish and to move/ascend/follow the user’s hand/foot gesture in the first direction such that the AR fish ascend to stay near the user’s hand/foot associated with the user’s feeding gesture. One of the ordinary skill in the art would have been motivated to perform certain gestures to allow the AR fish to flee away from the user’s gesture or follow the user’s gesture. 

Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that providing access to a second shared AR experience, the second shared AR experience being configured to perform operations comprising: receiving a video feed from a camera of the client device; detecting presence of real-world feet within the video feed captured by the camera; and presenting a story on the client device in response to detecting presence of the real-world feet within the video feed. 

Haseltine in view of Lehrich/Zhang/Grossman teaches the claim limitation that providing access to a second shared AR experience, the second shared AR experience being configured to perform operations comprising: receiving a video feed from a camera of the client device; detecting presence of real-world feet within the video feed captured by the camera; and presenting a story on the client device in response to detecting presence of the real-world feet within the video feed (
Zhang teaches at Paragraph 0072-0076 the user moves each finger to make a gesture of controlling the puppet while Grossman teaches at Paragraph 0054 that the VR user may align with the character relative to its position and take control of the character’s ability to walk, run, fly,, or move through the scene…The individual parts of the character may be separately controllable….may control the puppet’s body movement through the scene…if the user walks around the physical world, the puppet may follow them in sync in the virtual world. Correlation between the physical world and the virtual world to drive puppeteering can leverage and array of physical devices. 
Haseltine teaches at Paragraph 0060 that the storytelling devices 110 may interact with one another in creating the immersive storytelling experience…could be a mechanized stuffed animal capable of performing gestures and other movements…the mechanized monkey stuffed animal 110 could be capable of walking around using its legs and at Paragraph 0063 that the user walks around the room by capturing different images of the room using several different cameras and at Paragraph 0080 that a virtual character shown on an AR device could be configured with a variety of different phrase that can be used in reacting to a given stimulus event…a storytelling device 110 associated with the virtual character could maintain state data specifying which of the phrases the virtual character has used recently and at Paragraph 0082 that the user could walk around his room, viewing the room with the AR device…the depiction of the magic talisman on the display of the AR device could appear to respond to interactions from the user. 
Haseltine teaches at FIGS. 4-7 and Paragraph 0091-0093 that the faerie image 420 mimics the user’s 410 movements…as the user 410 invents her new dance, the projected faerie 420 follows along, imitating the same dance steps and movements. 
Lehrich teaches at Paragraph 0174 that the user in selecting via gestures for virtual imagery elements such as aquatic coral growths and at Paragraph 0026-0027 and Paragraph 0075-0076a slow hand (foot) movement of a hand (foot) of the user articulate the body of the fish in the first back-and-forth manner at a low speed in response to the flow speed of the hand/foot movement….move the first fish to flee the hand/foot when the hand/foot moves at the fast speed and at Paragraph 0197 that certain gestures or slow hand/foot movements may be associated with feeding or friendliness/safety….such that one or more fish may be configured to follow or stay near the user’s hand….certain gestures may be associated with potential danger or fear, in which case the one or more fish may be configured to flee the immediate area. Lehrich teaches at Paragraph 0180 that experiencing a dynamic virtual aquatic environment featuring a centrally located virtual coral cluster 64 as well as ra relatively large and dynamic virtual fish 66…to view a living room scene with virtual aquatic elements such as a dynamic sea turtle 70 and a dynamic kelp forest 72…
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Lehrich/Zhang’s hand gesture with Haseltine/Grossman’s foot gesture to have caused the AR fish to move into or move away the target area where the foot/hand gesture is performed. One of the ordinary skill in the art would have replaced the hand gesture with the foot gesture). 
It would have been obvious to have made the AR fish to move/descend/flee away from the user’s gesture including the user’s hand waving or foot movement in the first direction at a fast speed to scare away the AR fish and to move/ascend/follow the user’s hand/foot gesture in the first direction such that the AR fish ascend to stay near the user’s hand/foot associated with the user’s feeding gesture. One of the ordinary skill in the art would have been motivated to perform certain gestures to allow the AR fish to flee away from the user’s gesture or follow the user’s gesture. 

Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that presenting a first AR puppet on a first foot to replace a depiction of the first foot in the video feed with a depiction of the first AR puppet; controlling the first AR puppet based on detecting movement of the first foot; and controlling a second AR puppet based on detecting movement of a second foot.
Haseltine in view of Lehrich teaches the claim limitation that that presenting a first AR puppet on a first foot to replace a depiction of the first foot in the video feed with a depiction of the first AR puppet; controlling the first AR puppet based on detecting movement of the first foot; and controlling a second AR puppet based on detecting movement of a second foot (
Zhang teaches at Paragraph 0072-0076 the user moves each finger to make a gesture of controlling the puppet while Grossman teaches at Paragraph 0054 that the VR user may align with the character relative to its position and take control of the character’s ability to walk, run, fly,, or move through the scene…The individual parts of the character may be separately controllable….may control the puppet’s body movement through the scene…if the user walks around the physical world, the puppet may follow them in sync in the virtual world. Correlation between the physical world and the virtual world to drive puppeteering can leverage and array of physical devices. 
Haseltine teaches at Paragraph 0060 that the storytelling devices 110 may interact with one another in creating the immersive storytelling experience…could be a mechanized stuffed animal capable of performing gestures and other movements…the mechanized monkey stuffed animal 110 could be capable of walking around using its legs and at Paragraph 0063 that the user walks around the room by capturing different images of the room using several different cameras and at Paragraph 0080 that a virtual character shown on an AR device could be configured with a variety of different phrase that can be used in reacting to a given stimulus event…a storytelling device 110 associated with the virtual character could maintain state data specifying which of the phrases the virtual character has used recently and at Paragraph 0082 that the user could walk around his room, viewing the room with the AR device…the depiction of the magic talisman on the display of the AR device could appear to respond to interactions from the user. Haseltine teaches at FIGS. 4-7 and Paragraph 0091-0093 that the faerie image 420 mimics the user’s 410 movements…as the user 410 invents her new dance, the projected faerie 420 follows along, imitating the same dance steps and movements. 
Lehrich teaches at Paragraph 0174 that the user in selecting via gestures for virtual imagery elements such as aquatic coral growths and at Paragraph 0026-0027 and Paragraph 0075-0076a slow hand (foot) movement of a hand (foot) of the user articulate the body of the fish in the first back-and-forth manner at a low speed in response to the flow speed of the hand/foot movement….move the first fish to flee the hand/foot when the hand/foot moves at the fast speed and at Paragraph 0197 that certain gestures or slow hand/foot movements may be associated with feeding or friendliness/safety….such that one or more fish may be configured to follow or stay near the user’s hand….certain gestures may be associated with potential danger or fear, in which case the one or more fish may be configured to flee the immediate area. Lehrich teaches at Paragraph 0180 that experiencing a dynamic virtual aquatic environment featuring a centrally located virtual coral cluster 64 as well as ra relatively large and dynamic virtual fish 66…to view a living room scene with virtual aquatic elements such as a dynamic sea turtle 70 and a dynamic kelp forest 72…
Haseltine teaches at Paragraph 0060 that the storytelling devices 110 may interact with one another in creating the immersive storytelling experience…could be a mechanized stuffed animal capable of performing gestures and other movements…the mechanized monkey stuffed animal 110 could be capable of walking around using its legs and at Paragraph 0063 that the user walks around the room by capturing different images of the room using several different cameras and at Paragraph 0080 that a virtual character shown on an AR device could be configured with a variety of different phrase that can be used in reacting to a given stimulus event…a storytelling device 110 associated with the virtual character could maintain state data specifying which of the phrases the virtual character has used recently and at Paragraph 0082 that the user could walk around his room, viewing the room with the AR device…the depiction of the magic talisman on the display of the AR device could appear to respond to interactions from the user. 
Haseltine teaches at FIGS. 4-7 and Paragraph 0091-0093 that the faerie image 420 mimics the user’s 410 movements…as the user 410 invents her new dance, the projected faerie 420 follows along, imitating the same dance steps and movements. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Lehrich/Zhang’s hand gesture with Haseltine/Grossman’s foot gesture to have caused the AR fish to move into or move away the target area where the foot/hand gesture is performed. One of the ordinary skill in the art would have replaced the hand gesture with the foot gesture). 
It would have been obvious to have made the AR fish to move/descend/flee away from the user’s gesture including the user’s hand waving or foot movement in the first direction at a fast speed to scare away the AR fish and to move/ascend/follow the user’s hand/foot gesture in the first direction such that the AR fish ascend to stay near the user’s hand/foot associated with the user’s feeding gesture. One of the ordinary skill in the art would have been motivated to perform certain gestures to allow the AR fish to flee away from the user’s gesture or follow the user’s gesture. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that detecting contact between the first foot and the second foot indicating tapping of the feet together; and in response to detecting contact between the first foot and the second foot, presenting an AR effect. 
Haseltine in view of Lehrich/Zhang/Grossman teaches the claim limitation that detecting contact between the first foot and the second foot indicating tapping of the feet together; and in response to detecting contact between the first foot and the second foot, presenting an AR effect (
Zhang teaches at Paragraph 0072-0076 the user moves each finger to make a gesture of controlling the puppet while Grossman teaches at Paragraph 0054 that the VR user may align with the character relative to its position and take control of the character’s ability to walk, run, fly,, or move through the scene…The individual parts of the character may be separately controllable….may control the puppet’s body movement through the scene…if the user walks around the physical world, the puppet may follow them in sync in the virtual world. Correlation between the physical world and the virtual world to drive puppeteering can leverage and array of physical devices. 
Lehrich teaches at Paragraph 0174 that the user in selecting via gestures for virtual imagery elements such as aquatic coral growths and at Paragraph 0026-0027 and Paragraph 0075-0076a slow hand (foot) movement of a hand (foot) of the user articulate the body of the fish in the first back-and-forth manner at a low speed in response to the flow speed of the hand/foot movement….move the first fish to flee the hand/foot when the hand/foot moves at the fast speed and at Paragraph 0197 that certain gestures or slow hand/foot movements may be associated with feeding or friendliness/safety….such that one or more fish may be configured to follow or stay near the user’s hand….certain gestures may be associated with potential danger or fear, in which case the one or more fish may be configured to flee the immediate area. Lehrich teaches at Paragraph 0180 that experiencing a dynamic virtual aquatic environment featuring a centrally located virtual coral cluster 64 as well as ra relatively large and dynamic virtual fish 66…to view a living room scene with virtual aquatic elements such as a dynamic sea turtle 70 and a dynamic kelp forest 72…
Haseltine teaches at Paragraph 0060 that the storytelling devices 110 may interact with one another in creating the immersive storytelling experience…could be a mechanized stuffed animal capable of performing gestures and other movements…the mechanized monkey stuffed animal 110 could be capable of walking around using its legs and at Paragraph 0063 that the user walks around the room by capturing different images of the room using several different cameras and at Paragraph 0080 that a virtual character shown on an AR device could be configured with a variety of different phrase that can be used in reacting to a given stimulus event…a storytelling device 110 associated with the virtual character could maintain state data specifying which of the phrases the virtual character has used recently and at Paragraph 0082 that the user could walk around his room, viewing the room with the AR device…the depiction of the magic talisman on the display of the AR device could appear to respond to interactions from the user. 
Haseltine teaches at FIGS. 4-7 and Paragraph 0091-0093 that the faerie image 420 mimics the user’s 410 movements…as the user 410 invents her new dance, the projected faerie 420 follows along, imitating the same dance steps and movements. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Lehrich/Zhang’s hand gesture with Haseltine/Grossman’s foot gesture to have caused the AR fish to move into or move away the target area where the foot/hand gesture is performed. One of the ordinary skill in the art would have replaced the hand gesture with the foot gesture). 
It would have been obvious to have made the AR fish to move/descend/flee away from the user’s gesture including the user’s hand waving or foot movement in the first direction at a fast speed to scare away the AR fish and to move/ascend/follow the user’s hand/foot gesture in the first direction such that the AR fish ascend to stay near the user’s hand/foot associated with the user’s feeding gesture. One of the ordinary skill in the art would have been motivated to perform certain gestures to allow the AR fish to flee away from the user’s gesture or follow the user’s gesture. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that providing access to a second shared AR experience, the second shared AR experience being configured to perform operations comprising: detecting presence of a whole body of a user of two or more users within a video feed captured by the client device; receiving input that taps a screen of the client device at a position at which a portion of the whole body of the user is presented; overlaying a first AR element on the video feed at the position in response to receiving input that taps the screen of the client device; and ending the AR experience in response to determining that the whole body of the user has been overlaid by a plurality of AR elements.
Rathod ‘144 in view of Haseltine/Lehrich/Zhang/Grossman teaches the claim limitation that providing access to a second shared AR experience, the second shared AR experience being configured to perform operations comprising: detecting presence of a whole body of a user of two or more users within a video feed captured by the client device (Rathod ‘144 teaches at Paragraph 0243 that player 905 can view avatar of player 909 at current location 901 of user device 200 based on monitored and tracked current location of user device 200); receiving input that taps a screen of the client device at a position at which a portion of the whole body of the user is presented (Rathod ‘144 teaches at Paragraph 0246 that the user can tap or click icon 991/985/908/993); overlaying a first AR element on the video feed at the position in response to receiving input that taps the screen of the client device (Rathod ‘144 teaches at Paragraph 0246 that the scanned product 965 are associated with virtual objects 951 and associated virtual money 952 and/or regard 466/445 or 951/952); and ending the AR experience in response to determining that the whole body of the user has been overlaid by a plurality of AR elements (Rathod ‘144 teaches at Paragraph 0246 that the scanned product 965 are associated with virtual objects 951 and associated virtual money 952 and/or regard 466/445 or 951/952. 
Zhang teaches at Paragraph 0072-0076 the user moves each finger to make a gesture of controlling the puppet while Grossman teaches at Paragraph 0054 that the VR user may align with the character relative to its position and take control of the character’s ability to walk, run, fly,, or move through the scene…The individual parts of the character may be separately controllable….may control the puppet’s body movement through the scene…if the user walks around the physical world, the puppet may follow them in sync in the virtual world. Correlation between the physical world and the virtual world to drive puppeteering can leverage and array of physical devices. 
Lehrich teaches at Paragraph 0174 that the user in selecting via gestures for virtual imagery elements such as aquatic coral growths and at Paragraph 0026-0027 and Paragraph 0075-0076a slow hand (foot) movement of a hand (foot) of the user articulate the body of the fish in the first back-and-forth manner at a low speed in response to the flow speed of the hand/foot movement….move the first fish to flee the hand/foot when the hand/foot moves at the fast speed and at Paragraph 0197 that certain gestures or slow hand/foot movements may be associated with feeding or friendliness/safety….such that one or more fish may be configured to follow or stay near the user’s hand….certain gestures may be associated with potential danger or fear, in which case the one or more fish may be configured to flee the immediate area. Lehrich teaches at Paragraph 0180 that experiencing a dynamic virtual aquatic environment featuring a centrally located virtual coral cluster 64 as well as ra relatively large and dynamic virtual fish 66…to view a living room scene with virtual aquatic elements such as a dynamic sea turtle 70 and a dynamic kelp forest 72…
Haseltine teaches at Paragraph 0060 that the storytelling devices 110 may interact with one another in creating the immersive storytelling experience…could be a mechanized stuffed animal capable of performing gestures and other movements…the mechanized monkey stuffed animal 110 could be capable of walking around using its legs and at Paragraph 0063 that the user walks around the room by capturing different images of the room using several different cameras and at Paragraph 0080 that a virtual character shown on an AR device could be configured with a variety of different phrase that can be used in reacting to a given stimulus event…a storytelling device 110 associated with the virtual character could maintain state data specifying which of the phrases the virtual character has used recently and at Paragraph 0082 that the user could walk around his room, viewing the room with the AR device…the depiction of the magic talisman on the display of the AR device could appear to respond to interactions from the user. 
Haseltine teaches at FIGS. 4-7 and Paragraph 0091-0093 that the faerie image 420 mimics the user’s 410 movements…as the user 410 invents her new dance, the projected faerie 420 follows along, imitating the same dance steps and movements. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Lehrich/Zhang’s hand gesture with Haseltine/Grossman’s foot gesture to have caused the AR fish to move into or move away the target area where the foot/hand gesture is performed. One of the ordinary skill in the art would have replaced the hand gesture with the foot gesture). 
It would have been obvious to have made the AR fish to move/descend/flee away from the user’s gesture including the user’s hand waving or foot movement in the first direction at a fast speed to scare away the AR fish and to move/ascend/follow the user’s hand/foot gesture in the first direction such that the AR fish ascend to stay near the user’s hand/foot associated with the user’s feeding gesture. One of the ordinary skill in the art would have been motivated to perform certain gestures to allow the AR fish to flee away from. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613